Citation Nr: 0639831	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-06 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected disability pension 
benefits. 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant apparently served with the guerrilla from 
August 1945 to November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of this appeal reveals that in light of 
an outstanding Travel Board hearing request, this matter is 
not ready for appellate disposition.  In the appellant's 
October 2004 notice of disagreement (NOD) he requested a 
hearing at his local VA office before the Board.  As the 
record stands, it does not appear that the appellant withdrew 
his hearing request.  Therefore, the appellant's claim should 
be remanded so the he can be afforded a hearing before the 
Board.  See 38 C.F.R. §§ 20.702, 20.704 (2006). 

Accordingly, the case is remanded to the RO for further 
action as follows:

The appellant should be scheduled for a 
hearing Travel Board hearing before a 
Veterans Law Judge at the next available 
opportunity.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


